DETAILED ACTION
1. 	This Non-Final Office Action is in response to application filed on 03/19/2020.  	Claims 1-8 and 10-11 are being considered on the merits. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The drawings filed on 03/19/2020 are accepted. 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/19/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, an initialed and dated copy of the Applicant’s IDS form 1449 filed on 03/19/2020 is attached to this office action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claim 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 11 is structured as an independent claim however includes the limitation “a binary code according to claim 8.” Subsequent claim limitations further limit the subject matter of claim 8 upon which it depends 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. US 2019/0065111 A1 to Lea, (hereinafter, “Lea”) in view of US Pub. No. US 2018/0300261 A1 to Narayanasamy, (hereinafter, “Naray”).
As per claim 1, Lea teaches a method for executing, with a microprocessor, a binary code containing a calling function and a called function, which is called by the calling function, said method comprising the following steps: 
a) delivering the binary code, the delivered binary code containing a machine code (Lea, para. [0039] “The control logic 131 may, in some embodiments, decode microcode instructions into function calls, which may be microcode function calls, associated with performing a bit vector operation, implemented by the sequencer 132 of the PIM capable device 101. The microcode function calls can be the operations that the sequencer 132 receives via the sideband channel 157 and/or executes to cause the PIM capable device 101 to perform particular bit vector operations using the sensing circuitry, such as sensing circuitry 150.”) containing: 
a prologue of a call to the called function, said prologue containing a branch instruction that, when it is executed by the microprocessor, causes a branch to the first instruction line of the called function (Lea, para. [0046] “controller 140 may decode signals received via the control bus 154 and/or the data/address bus 156 from the host 110. These signals can include chip enable signals, write enable signals, and address latch signals that are used to control operations performed on the memory array 130, including data read, data write, and/or data erase operations. In one or more embodiments, portions of the controller 140, e.g., the sequencer 132, the timing circuitry 133, and/or the RAS manager 139, can be a reduced instruction set computer (RISC) type controller, e.g., as described further in connection with control logic 131 of host 110, operating on 32 and/or 64 bit length instructions. In various embodiments, the sequencer 132, the timing circuitry 133, and/or the RAS manager 139 are responsible for executing instructions from the host 110, e.g., received from the control logic 131 thereof, in association with the sensing circuitry 150 to perform logical Boolean operations such as AND, OR, XOR, etc. Further, the RAS manager 139 can control shifting data, e.g., right or left, in memory array 130, among other sub-operations performed using the RAS component 136 in a compute operation associated with a bit vector operation. In some embodiments, the memory device 101 may include the timing circuitry 133 that may be selectably coupled to the RAS manager 139 to control the timing of performance of a compute operation using the sensing circuitry 150.”), and 
an epilogue of the call to the called function, said epilogue containing a branch instruction that, when it is executed by the microprocessor, causes a branch to an instruction line of the calling function located at a return address (Lea, para. [0048] “the sensing circuitry 150 can be used to perform logical operations using data stored in array 130 as inputs and store the results of the logical operations back to the array 130 without transferring data via a sense line address access”), 
b) executing the binary code with the microprocessor (Lea, para. [0055] “The control logic 131 on the host 110 may be, or may include, a RISC type controller configured to generate and issue an extensible set of compute commands that includes commands, different from DDR commands to the DDR channel data/address bus 156, to direct performance of the plurality of compute operations. Such a RISC type controller may include various type architectures, e.g., RISC-4, RISC-V, Microprocessor without Interlocked Pipeline Stages (MIPS), Advanced RISC Machine (ARM), A RISC Computer (ARC), Alf and Vegard's (AVR), and/or Scalable Processor Architecture (SPARC), among other RISC type controller architectures. In some embodiments, the control logic 131 may be configured to issue a command instruction set to cause the respective compute operations to be performed on a plurality of memory devices 101, e.g., via bank arbiter 145 to a plurality of banks and/or a plurality of arrays and/or subarrays in each bank.”), the method comprising, during said execution: 
executing the prologue and epilogue of the call to the called function (Lea, para. [0054] “A source, e.g., the host 110, separate from, e.g., external to, the memory device 101 may include the control logic 131 selectably coupled to the memory device 101. The control logic 131 may be configured to issue the command instruction set, associated with a bit vector operation, to the sequencer 132 on the memory device 101 to initiate a compute operation associated with a bit vector operation. For example, the host 110 may, in various embodiments, include the control logic 131 configured to issue a command instruction set, associated with a bit vector operation, to the sequencer 132 on the memory device 101 to initiate the compute operation performed in-memory using the sensing circuitry 150 of the array 130.”), and 
(Lea, para. [0061] “the control logic 131, sequencer 132, and/or timing circuitry 133 may operate to generate sequences of operation cycles for the memory device 101, e.g., a DRAM array therein. In the PIM capable device 101 example, each sequence may be designed to perform a plurality of operations, such as a Boolean logic operations AND, OR, XOR, etc., which together achieve a specific function. For example, the sequences of operations may repetitively perform a logical operation for a one (1) bit add in order to calculate a multiple bit sum. Each sequence of operations may be fed into a FIFO buffer coupled to the timing circuitry 133 to provide timing coordination with the sensing circuity 150 associated with the array 130 of memory cells.” And para. [0070] “The channel controller 143 can include one or more local buffers 161 to store microcode instructions and can include logic 160 to allocate a plurality of locations, e.g., subarrays or portions of subarrays, in the arrays of each respective bank to store microcode instructions, e.g., bank commands and arguments, compute commands associated with bit vector operations, etc., for the various banks associated with the operation of each of the plurality of memory devices”), wherein: 
branching to the instruction line identified by this said decrypted return address (Lea, para. [0069] “For each of the plurality of banks, e.g., 121-0, . . . , 121-7, address signals can be received through address circuitry 142 and decoded by a row decoder 146 and a column decoder 152 to access the memory array 130. Data can be read from memory array 130 by sensing voltage and/or current changes on the data lines using sensing circuitry 150. The sensing circuitry 150 can read and latch a page, e.g., row, of data from the memory array 130. The I/O circuitry 144 can be used for bidirectional data communication with host 110 over the data/address bus 156.”).
Lea teaches all the limitations of claim 1 above, however fails to explicitly teach but Naray teaches:
(Naray, para. [0051] “FIG. 4 shows the steps taken by an example embodiment of trusted computing system 100 to process a write operation. The process begins when secure processor 105 executes a write operation that includes a 64-byte block of data to be written to a memory address associated with enhanced memory unit 115. Encryption logic 310 of secure processor 105 encrypts address information by performing an exclusive OR (XOR) operation 410 on the address information and an address OTP. The address information includes the memory address associated with the enhanced memory unit 115 and command information indicating a write operation. The address OTP is generated by performing AES encryption 405 on the value of the first address timestamp register 320 and the address encryption key (K.sub.a) stored in address key register 325.” [0057] “Returning to FIG. 4, after encryption logic 310 has encrypted the address information and secure processor 105 has generated the address authentication tag, secure processor 105 increments the value of the first address timestamp by one 426 and stores the resultant value in first address timestamp register 320. After encryption logic 310 encrypts the four memory chunks and secure processor 105 has generated the data authentication tag, secure processor 105 increments the value of the first data timestamp by one 427 and stores the resultant value in first data timestamp register 321. Secure processor 105, using transceiver 305, then transmits a write request packet 430 to enhanced memory unit 115. The write request packet includes the encrypted address information, the four encrypted memory chunks, the address authentication tag, and the data authentication tag.”), 
said encryption being carried out using a first value that is not used when data are saved in the call stack by the called function and that is independent of the address at which the return address thus encrypted is saved in the call stack (Naray, para. [0052] “Secure processor 105 then generates an authentication tag for the encrypted address information using Galois field multipliers 312. FIG. 6 discloses an algorithm for generating address authentication tags. After the address information has been encrypted, secure processor 105 performs a first GFM operation 610 on the value of the authentication vector stored in authentication vector register 328. Secure processor 105 then performs a first XOR operation 615 on the encrypted address information and the result of the first GFM operation 610. Next, secure processor 105 performs a second GFM operation 620 on the result of the first XOR operation 615. Secure processor 105 then performs a second XOR operation 625 on the result of the second GFM operation 620 and a concatenated lengths value. The concatenated lengths value is generated by concatenating a 64-bit representation of the number of bits in the encrypted address information, e.g. 128, with a 64-bit representation of the number of bits in the authentication vector, e.g. 128. Next, secure processor 105 performs a third GFM operation 630 on the result of the second XOR operation 625. Last, secure processor 105 performs a third XOR operation 635 on the result of the third GFM operation 630 and the address OTP. The result of the third XOR operation 635 is the address authentication tag.”), then 
the execution of the epilogue by the microprocessor comprises decrypting, using said first value, the encrypted return address saved in the call stack (Naray, para. [0067] “Once secure processor 105 authenticates the received address information, decryption logic 311 decrypts the address information using an address OTP based on the value of first address timestamp register 320 and K.sub.a stored in address key register 325. Decryption logic 311 decrypts the address by performing an XOR operation on the encrypted address and a pre-computed address OTP.” And para. [0068] “After the address information is decrypted, secure processor 105 increments the value of the first address timestamp by one and stores the resultant value in first address timestamp register 320.”)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Naray’s trusted computing system into (Naray, para. [0008]-[0009]). 

As per claim 2, the combination of Lea and Naray teach the method according to Claim 1, wherein, between the execution of the prologue and of the epilogue of the called function: 
each time a datum is saved in the call stack, the method comprises: encrypting said datum using a second value (Naray, para. [0072] “Returning to FIG. 5, after the randomly generated data is encrypted and the dummy data authentication tag is generated, secure processor 105 increments the value of the first data timestamp by one 512 and stores the resultant value in first data timestamp register 321. Secure processor 105 then uses transceiver 305 to transmit a read request packet 515 to enhanced memory unit 115. The read request packet includes the encrypted address information, the address authentication tag, the dummy encrypted data, and the dummy data authentication tag. Secure processor 105 adds dummy encrypted data and an associated dummy data authentication tag 514 to every read request packet sent to enhanced memory unit 115 so that all read request packets and all write request packets are equal in size. Since read and write request packets are identical in size, it is impossible for an attacker to differentiate a read request packet from a write request packet.”), then 
saving the datum thus encrypted in the call stack, the second value being different from the first value and independent of the address at which the datum is saved in the call stack (Naray, para. [0048] “Secure processor 105 and enhanced memory unit 115 communicate through a secure communications channel over communications bus 110. Establishing the secure communications channel requires the sharing of cryptographic keys and the synchronization of registers. Prior to establishing secure communications with enhanced memory unit 115, secure processor 105 generates a random 62-bit binary number and a random 128-bit binary number and then stores the generated numbers in fixed vector register 323 and authentication vector register 328, respectively.”), 
each time a datum saved in the call stack must be read, the method comprises decrypting said datum using the second value (Naray, para. [0059] “If enhanced memory unit 115 authenticates the write request packet, decryption logic 343 decrypts the address information using an address OTP. Enhanced memory unit 115 generates the address OTP by performing AES encryption 435 on the value of second address timestamp register 350 and K.sub.a stored in address key register 353. Decryption logic 343 decrypts the address information by performing an XOR operation 440 on the encrypted address information and the address OTP. Next, memory controller 344 of enhanced memory unit 115 issues a write command to write 445 the encrypted data, the data authentication tag, and the value of the third data timestamp register to DRAM, for example the DRAM in storage layers 360. Then, enhanced memory unit 115 increments both the second address timestamp 446 and the third data timestamp 447 by one and stores the resultant values in the second address timestamp register 350 and third data timestamp register 351, respectively.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Naray’s trusted computing system into Lea’s in-memory operations, with a motivation to protect confidentiality of addresses and memory accesses (Naray, para. [0008]-[0009]). 
As per claim 3, the combination of Lea and Naray teach the method according to Claim 2, wherein: 
the execution of the prologue by the microprocessor comprises: 
(Naray, para. [0072] “Returning to FIG. 5, after the randomly generated data is encrypted and the dummy data authentication tag is generated, secure processor 105 increments the value of the first data timestamp by one 512 and stores the resultant value in first data timestamp register 321. Secure processor 105 then uses transceiver 305 to transmit a read request packet 515 to enhanced memory unit 115. The read request packet includes the encrypted address information, the address authentication tag, the dummy encrypted data, and the dummy data authentication tag. Secure processor 105 adds dummy encrypted data and an associated dummy data authentication tag 514 to every read request packet sent to enhanced memory unit 115 so that all read request packets and all write request packets are equal in size. Since read and write request packets are identical in size, it is impossible for an attacker to differentiate a read request packet from a write request packet.”) the execution of the epilogue by the microprocessor comprises: 
decrypting the encrypted first value saved in the call stack using the second value in order to obtain the decrypted first value, then decrypting the encrypted return address saved in the call stack using the decrypted first value (Naray, para. [0073] “On receipt of a read request packet, enhanced memory unit 115 attempts to authenticate the packet. Using Galois field multipliers 345 and, the authentication vector stored in authentication vector register 358, enhanced memory unit 115 performs the algorithm disclosed in FIG. 6, as described above, to generate an authentication tag for the received encrypted address information. Enhanced memory unit 115 then compares the generated authentication tag to the address authentication tag in the read request packet. If the two values are equal, enhanced memory unit 115 uses decryption logic 343 to decrypt the address info. If the two values are not equal, enhanced memory unit 115 does not authenticate the packet.” And para. [0074] “Decryption logic 343 uses an address OTP generated 520 based on the value of second address timestamp register 350 and K.sub.a stored in address key register 353 to decrypt the address information. Decryption logic 343 decrypts the address information by performing an XOR operation 525 on the encrypted address information and the address OTP. After the address is decrypted, enhanced memory unit 115 increments the second address timestamp by one 526 and stores the resultant value in second address timestamp register 350.”).
As per claim 4, the combination of Lea and Naray teach the method according to Claim 2, wherein the encryption and decryption of data using the second value are also carried out using a third value that depends on the address at which the datum is saved in the call stack (Naray, para. [0052] “secure processor 105 performs a third GFM operation 630 on the result of the second XOR operation 625. Last, secure processor 105 performs a third XOR operation 635 on the result of the third GFM operation 630 and the address OTP. The result of the third XOR operation 635 is the address authentication tag.” And para. [0059] “If enhanced memory unit 115 authenticates the write request packet, decryption logic 343 decrypts the address information using an address OTP. Enhanced memory unit 115 generates the address OTP by performing AES encryption 435 on the value of second address timestamp register 350 and K.sub.a stored in address key register 353. Decryption logic 343 decrypts the address information by performing an XOR operation 440 on the encrypted address information and the address OTP. Next, memory controller 344 of enhanced memory unit 115 issues a write command to write 445 the encrypted data, the data authentication tag, and the value of the third data timestamp register to DRAM, for example the DRAM in storage layers 360. Then, enhanced memory unit 115 increments both the second address timestamp 446 and the third data timestamp 447 by one and stores the resultant values in the second address timestamp register 350 and third data timestamp register 351, respectively.”).
As per claim 5, the combination of Lea and Naray teach the method according to Claim 1, wherein the encryption and decryption of the return address using the first value are also carried out (Naray, para. [0052] “secure processor 105 performs a third GFM operation 630 on the result of the second XOR operation 625. Last, secure processor 105 performs a third XOR operation 635 on the result of the third GFM operation 630 and the address OTP. The result of the third XOR operation 635 is the address authentication tag.” And para. [0059] “If enhanced memory unit 115 authenticates the write request packet, decryption logic 343 decrypts the address information using an address OTP. Enhanced memory unit 115 generates the address OTP by performing AES encryption 435 on the value of second address timestamp register 350 and K.sub.a stored in address key register 353. Decryption logic 343 decrypts the address information by performing an XOR operation 440 on the encrypted address information and the address OTP. Next, memory controller 344 of enhanced memory unit 115 issues a write command to write 445 the encrypted data, the data authentication tag, and the value of the third data timestamp register to DRAM, for example the DRAM in storage layers 360. Then, enhanced memory unit 115 increments both the second address timestamp 446 and the third data timestamp 447 by one and stores the resultant values in the second address timestamp register 350 and third data timestamp register 351, respectively.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Naray’s trusted computing system into Lea’s in-memory operations, with a motivation to protect confidentiality of addresses and memory accesses (Naray, para. [0008]-[0009]). 

As per claim 6, the combination of Lea and Naray teach the method according to Claim 1, wherein: 
(Lea, para. [0117] “FIG. 6 is a table illustrating a number of commands 690 for the sideband channel 157, e.g., a bus protocol, in accordance with a number of embodiments of the present disclosure. The table shown in FIG. 6 includes headers to indicate a particular command to be sent via the sideband channel 157. In a number of embodiments, the table may include two columns. In the embodiment illustrated in FIG. 6, the two columns contain four particular commands 690, e.g., with a description to indicate a functionality associated with the command, and an example of how each of the four commands 690 may be encoded, e.g., in binary…The commands may be sent, e.g., directed, via a number of channel interfaces, e.g., channel interfaces 141-1, . . . , 141-N as shown and described in connection with FIG. 1B, to a controller 140-1, . . . , 140-7, e.g., including a sequencer 132 to which the command is sent, of a particular bank 121-0, . . . , 121-7 among a plurality of banks of memory devices 120-1, . . . , 120-N.” and para. [0118] “The four commands 690 may be utilized, e.g., in an SoC including the host 110 and the banks of memory devices, as commands to perform the functions of the VLIW controllers physically associated with the sequencers 132 in each bank.”) and,
in addition, an error detection code allowing an error in the decrypted datum or in the decrypted return address to be detected (Lea, para. [0058] “The control logic 131 may, in some embodiments, decode microcode instructions into function calls, which may be microcode function calls associated with bit vector operations, implemented by the sequencer 132. The microcode function calls can be the operations that the sequencer 132 receives and/or executes to cause the memory device 101 to perform particular logical operations using the sensing circuitry, such as sensing circuitry 150 in FIG. 1A. The timing circuitry 133 on the memory device 101 may provide timing to coordinate performance of the logical operations and be responsible for providing conflict free access to the arrays, such as array 130 in FIG. 1A. In various embodiments, the controller 140 and/or the sequencer 132 may generate status information, which may be routed back to the bank arbiter 145, e.g., via a FIFO interface. The bank arbiter 145 may aggregate this status data and report it back to the host 110, e.g., via the sideband channel 157.”), then storing the data line in the call stack, then 
when a datum or a return address is read from the call stack, the method comprises: decrypting the datum or return address (Naray, para. [0084] “Returning to FIG. 5, enhanced memory unit 115, using transceiver 341, then transmits a read response packet 550 to secure processor 105. The read response packet includes the double encrypted data, the encrypted associated timestamp data, the double encryption authentication tag, the encrypted address information, and the address authentication tag.” And para. [0085] “decryption logic 311 decrypts the address information. After the address information is decrypted, secure processor 105 increments the value of the first address timestamp by one and stores the resultant value in first address timestamp register 320. Secure processor 105 then drops the response packet based on the command information in the address information indicating that the response is a dummy response.”), 
verifying the existence of an error in the decrypted datum or decrypted return address using the error detection code contained in the same line (Naray, para. [0060] “After memory controller 344 completes the write 445 to DRAM or if enhanced memory unit 115 does not authenticate the packet, enhanced memory unit 115, using transceiver 341, transmits a dummy response packet 450 to secure processor 105.” [0065] “After encryption logic 342 creates the dummy encrypted data and enhanced memory unit 115 generates the dummy data authentication tag, enhanced memory unit 115 increments both the second address timestamp and the fourth data timestamp by one and stores the resultant values in the second address timestamp register 350 and fourth data timestamp register 352, respectively. Then, using transceiver 341, enhanced memory unit 115 transmits the dummy response packet 550 to secure processor 105. The dummy response packet includes the dummy encrypted data, the dummy data authentication tag, the encrypted address information, and the address authentication tag.” And para. [0067] “Once secure processor 105 authenticates the received address information, decryption logic 311 decrypts the address information using an address OTP based on the value of first address timestamp register 320 and K.sub.a stored in address key register 325. Decryption logic 311 decrypts the address by performing an XOR operation on the encrypted address and a pre-computed address OTP.” And para. [0068] “After the address information is decrypted, secure processor 105 increments the value of the first address timestamp by one and stores the resultant value in first address timestamp register 320. Secure processor 105 then drops the response packet based on command information included within the address information indicating that the response is a dummy response.”), then 
if there is an error in the decrypted datum or decrypted return address, triggering the signalling of an execution error and, in the contrary case, not triggering said signalling of an execution error (Lea, para. [0119] “When a slave select (SS) 585 pin is not selected, values of a slave data out (SDO) 583 pin and a bank requires action (ARERT) 587 pin may be selected via a multiplexer to match values at the slave data in (SDI) 584 pin and alert repeater in (ARI) 588 pin, respectively. When the SS 585 pin is selected, the values of the SDO 583 pin and the ALERT 587 pin may reflect the state of the controller, e.g., channel controller 143 and/or memory device controller 140, of the sideband channel 157. For the SoC to communicate with a particular bank, to cause the VLIW controller to initiate execution of the operation, the SoC may select a desired slave, e.g., a particular bank 121 and/or associated sideband channel 157, encode the desired bank on the bank select (BS) 586 pin, and encode a slave write 692 command on the SC 589 pin. The slave write 692 command may, in a number of embodiments, be accepted via a slave clock in (CLK) 581 pin on a rising edge of the clock, e.g., associated with a closing of a previous clock cycle and an opening of a new clock cycle. The SoC may then clock the VLIW command in on the next successive number of clocks, e.g., 150 clock cycles. During this time, the slave may, e.g., in response to a slave result 693 command or unprompted, be clocking a status response back to the SoC on a slave clock out (CLKO) 582 pin. In a number of embodiments, in response to a signal on an ALERT 587 pin from a particular bank and/or a memory device therein, a query alert 694 command may be sent via the associated sideband channel 157 to query, e.g., determine, a cause of the alert. In a number of embodiments, a slave command (SC) 589 pin may encode a NOP 691 when no operation is to be performed.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Naray’s trusted computing system into Lea’s in-memory operations, with a motivation to protect confidentiality of addresses and memory accesses (Naray, para. [0008]-[0009]). 

As per claim 7, the combination of Lea and Naray teach the method according to Claim 1, wherein, in step b): 
the instructions of the machine code are executed by an arithmetic logic unit of the microprocessor (Lea, para. [0057] “Operations performed based on execution of the machine instructions can, as described herein, include timing of compute operations, e.g., sequences of Boolean logical operations and/or data movement operations, among others, relative to pending DRAM and/or compute operations. The control logic 131 may be in the form of a microcoded engine that can execute microcode instructions associated with bit vector operations. As used herein, an engine is intended to mean hardware and/or software, but at least hardware in the form of transistor circuitry and/or an application specific integrated circuit (ASIC). In some embodiments, the sequencer 132 also may be in the form of a microcoded engine. The control logic 131 and the sequencer 132 may, in some embodiments, be in different clock domains and operate at different clock speeds.” And para. [0075] “data may be transferred from a memory array and sensing circuitry, e.g., via a bus including I/O lines, to a processing resource such as a processor, microprocessor, and/or compute engine, which may include ALU circuitry and/or other functional unit circuitry configured to perform the appropriate operations. However, transferring data from the memory array and sensing circuitry to such processing resource(s) can involve significant time and/or power consumption. Even if the processing resource is located on a same chip as the memory array, significant power can be consumed in moving data out of the array to the compute circuitry, which can involve performing a sense line (which may be referred to herein as a digit line or data line) address access, e.g., firing of a column decode signal, in order to transfer data from sense lines onto I/O lines, e.g., local I/O lines, transferring the data peripheral to the array, which may be transferred to a cache in a host, and providing the data to the peripheral compute circuitry.”), 
the encryption and decryption of the return address saved in the call stack are carried out by a hardware security module that functions independently of the arithmetic logic unit (Lea, para. [0048] “the sensing circuitry 150 can be used to perform logical operations using data stored in array 130 as inputs and store the results of the logical operations back to the array 130 without transferring data via a sense line address access, e.g., without firing a column decode signal. As such, various compute functions can be performed using, and within, sensing circuitry 150 rather than (or in association with) being performed by processing resources external to the sensing circuitry, e.g., by a processing resource associated with host 110 and/or other processing circuitry, such as ALU circuitry, located on memory device 101, e.g., on controller 140 or elsewhere.” And para. [0049] “data associated with an operand, for instance, would be read from memory via sensing circuitry and provided to external ALU circuitry via I/O lines, e.g., via local I/O lines and/or global I/O lines. The external ALU circuitry could include a number of registers and would perform compute functions using the operands, and the result would be transferred back to the array via the I/O lines.”), and 
the encryption and decryption of the return address saved in the call stack are carried out in addition using a secret key stored only in the hardware security module (Naray, para. [0049] “Encryption logic 310 and decryption logic 311 of secure processor 105 and encryption logic 342 and decryption logic 343 of enhanced memory unit 115 generate one time pads (OTPs) using a timestamp value and an encryption key. As noted above, respective timestamp registers in both secure processor 105 and enhanced memory unit 115 are synchronized at the start of a program's execution. Thereafter, secure processor 105 and enhanced memory unit 115 synchronously increment the appropriate timestamp register upon sending or receiving a packet. The use of synchronous timestamp registers avoids the need to include timestamp data in every packet.” And para. [0050] “Trusted computing system 100 also uses GCM to generate authentication tags for encrypted addresses and encrypted data. In an example embodiment, secure processor 105 uses Galois field multipliers 312 to generate authentication tags and enhanced memory unit 115 uses Galois field multipliers 343 to generate authentication tags. Galois field multipliers 312 of secure processor 105 perform Galois Field Multiplication (GFM) operations on inputted values by multiplying the inputted value by the value of the hash key (K.sub.h) stored in hash key register 327. Similarly, Galois field multipliers 345 of enhanced memory unit 115 perform GFM operations on inputted values by multiplying the inputted value by the value of the hash key (K.sub.h) stored in hash key register 355. The authentication tags are used to guarantee both that the encrypted content originated from either secure processor 105 or enhanced memory unit 115 and that the content has not been altered.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Naray’s trusted computing system into (Naray, para. [0008]-[0009]). 
As per claim 8, Lea teaches a non-transitory computer program product embodied on a computer readable storage medium, comprising a binary code, executable by a microprocessor, for implementing an executing method according to Claim 1, said binary code containing: 
a calling function and a called function, which is called by said calling function (Lea, para. [0039] “The control logic 131 may, in some embodiments, decode microcode instructions into function calls, which may be microcode function calls, associated with performing a bit vector operation, implemented by the sequencer 132 of the PIM capable device 101. The microcode function calls can be the operations that the sequencer 132 receives via the sideband channel 157 and/or executes to cause the PIM capable device 101 to perform particular bit vector operations using the sensing circuitry, such as sensing circuitry 150.”), 
a prologue of a call to the called function, said prologue containing a branch instruction that, when it is executed by the microprocessor, causes a branch to the first instruction line of the called function (Lea, para. [0046] “controller 140 may decode signals received via the control bus 154 and/or the data/address bus 156 from the host 110. These signals can include chip enable signals, write enable signals, and address latch signals that are used to control operations performed on the memory array 130, including data read, data write, and/or data erase operations. In one or more embodiments, portions of the controller 140, e.g., the sequencer 132, the timing circuitry 133, and/or the RAS manager 139, can be a reduced instruction set computer (RISC) type controller, e.g., as described further in connection with control logic 131 of host 110, operating on 32 and/or 64 bit length instructions. In various embodiments, the sequencer 132, the timing circuitry 133, and/or the RAS manager 139 are responsible for executing instructions from the host 110, e.g., received from the control logic 131 thereof, in association with the sensing circuitry 150 to perform logical Boolean operations such as AND, OR, XOR, etc. Further, the RAS manager 139 can control shifting data, e.g., right or left, in memory array 130, among other sub-operations performed using the RAS component 136 in a compute operation associated with a bit vector operation. In some embodiments, the memory device 101 may include the timing circuitry 133 that may be selectably coupled to the RAS manager 139 to control the timing of performance of a compute operation using the sensing circuitry 150.”), and 
an epilogue of the call to the called function, this said epilogue containing a branch instruction that, when it is executed by the microprocessor, causes a branch to an instruction line of the calling function located at a return address (Lea, para. [0048] “the sensing circuitry 150 can be used to perform logical operations using data stored in array 130 as inputs and store the results of the logical operations back to the array 130 without transferring data via a sense line address access” and para. [0055] “The control logic 131 on the host 110 may be, or may include, a RISC type controller configured to generate and issue an extensible set of compute commands that includes commands, different from DDR commands to the DDR channel data/address bus 156, to direct performance of the plurality of compute operations. Such a RISC type controller may include various type architectures, e.g., RISC-4, RISC-V, Microprocessor without Interlocked Pipeline Stages (MIPS), Advanced RISC Machine (ARM), A RISC Computer (ARC), Alf and Vegard's (AVR), and/or Scalable Processor Architecture (SPARC), among other RISC type controller architectures. In some embodiments, the control logic 131 may be configured to issue a command instruction set to cause the respective compute operations to be performed on a plurality of memory devices 101, e.g., via bank arbiter 145 to a plurality of banks and/or a plurality of arrays and/or subarrays in each bank.”),
(Lea, para. [0054] “A source, e.g., the host 110, separate from, e.g., external to, the memory device 101 may include the control logic 131 selectably coupled to the memory device 101. The control logic 131 may be configured to issue the command instruction set, associated with a bit vector operation, to the sequencer 132 on the memory device 101 to initiate a compute operation associated with a bit vector operation. For example, the host 110 may, in various embodiments, include the control logic 131 configured to issue a command instruction set, associated with a bit vector operation, to the sequencer 132 on the memory device 101 to initiate the compute operation performed in-memory using the sensing circuitry 150 of the array 130.”), wherein: 
the binary code contains a branch instruction that, when it is executed by the microprocessor, causes a branch to the instruction line identified by said decrypted return address (Lea, para. [0069] “For each of the plurality of banks, e.g., 121-0, . . . , 121-7, address signals can be received through address circuitry 142 and decoded by a row decoder 146 and a column decoder 152 to access the memory array 130. Data can be read from memory array 130 by sensing voltage and/or current changes on the data lines using sensing circuitry 150. The sensing circuitry 150 can read and latch a page, e.g., row, of data from the memory array 130. The I/O circuitry 144 can be used for bidirectional data communication with host 110 over the data/address bus 156.”).
Lea teaches all the limitations of claim 8 above, however fails to explicitly teach but Naray teaches:
the prologue contains instructions that, when they are executed by the microprocessor, cause the return address of the calling or called function to be encrypted and the return address thus encrypted to be saved in the call stack (Naray, para. [0051] “FIG. 4 shows the steps taken by an example embodiment of trusted computing system 100 to process a write operation. The process begins when secure processor 105 executes a write operation that includes a 64-byte block of data to be written to a memory address associated with enhanced memory unit 115. Encryption logic 310 of secure processor 105 encrypts address information by performing an exclusive OR (XOR) operation 410 on the address information and an address OTP. The address information includes the memory address associated with the enhanced memory unit 115 and command information indicating a write operation. The address OTP is generated by performing AES encryption 405 on the value of the first address timestamp register 320 and the address encryption key (K.sub.a) stored in address key register 325.” [0057] “Returning to FIG. 4, after encryption logic 310 has encrypted the address information and secure processor 105 has generated the address authentication tag, secure processor 105 increments the value of the first address timestamp by one 426 and stores the resultant value in first address timestamp register 320. After encryption logic 310 encrypts the four memory chunks and secure processor 105 has generated the data authentication tag, secure processor 105 increments the value of the first data timestamp by one 427 and stores the resultant value in first data timestamp register 321. Secure processor 105, using transceiver 305, then transmits a write request packet 430 to enhanced memory unit 115. The write request packet includes the encrypted address information, the four encrypted memory chunks, the address authentication tag, and the data authentication tag.”),
said encryption being carried out using a first value that is not used when data are saved in the call stack by the called function and that is independent of the address at which the return address thus encrypted is saved in the call stack (Naray, para. [0052] “Secure processor 105 then generates an authentication tag for the encrypted address information using Galois field multipliers 312. FIG. 6 discloses an algorithm for generating address authentication tags. After the address information has been encrypted, secure processor 105 performs a first GFM operation 610 on the value of the authentication vector stored in authentication vector register 328. Secure processor 105 then performs a first XOR operation 615 on the encrypted address information and the result of the first GFM operation 610. Next, secure processor 105 performs a second GFM operation 620 on the result of the first XOR operation 615. Secure processor 105 then performs a second XOR operation 625 on the result of the second GFM operation 620 and a concatenated lengths value. The concatenated lengths value is generated by concatenating a 64-bit representation of the number of bits in the encrypted address information, e.g. 128, with a 64-bit representation of the number of bits in the authentication vector, e.g. 128. Next, secure processor 105 performs a third GFM operation 630 on the result of the second XOR operation 625. Last, secure processor 105 performs a third XOR operation 635 on the result of the third GFM operation 630 and the address OTP. The result of the third XOR operation 635 is the address authentication tag.”), 
the epilogue contains instructions that, when they are executed by the microprocessor, cause the decryption, using said first value, of the encrypted return address saved in the call stack (Naray, para. [0067] “Once secure processor 105 authenticates the received address information, decryption logic 311 decrypts the address information using an address OTP based on the value of first address timestamp register 320 and K.sub.a stored in address key register 325. Decryption logic 311 decrypts the address by performing an XOR operation on the encrypted address and a pre-computed address OTP.” And para. [0068] “After the address information is decrypted, secure processor 105 increments the value of the first address timestamp by one and stores the resultant value in first address timestamp register 320.”)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Naray’s trusted computing system into Lea’s in-memory operations, with a motivation to protect confidentiality of addresses and memory accesses (Naray, para. [0008]-[0009]). 
As per claim 10, the combination of Lea and Naray teach the microprocessor for implementing a method according to Claim 1, said microprocessor comprising an arithmetic logic unit and a hardware security module, wherein the hardware security module is configured to: 
encrypt the return address of the calling or called function and save the return address thus encrypted in the call stack (Naray, para. [0051] “FIG. 4 shows the steps taken by an example embodiment of trusted computing system 100 to process a write operation. The process begins when secure processor 105 executes a write operation that includes a 64-byte block of data to be written to a memory address associated with enhanced memory unit 115. Encryption logic 310 of secure processor 105 encrypts address information by performing an exclusive OR (XOR) operation 410 on the address information and an address OTP. The address information includes the memory address associated with the enhanced memory unit 115 and command information indicating a write operation. The address OTP is generated by performing AES encryption 405 on the value of the first address timestamp register 320 and the address encryption key (K.sub.a) stored in address key register 325.” [0057] “Returning to FIG. 4, after encryption logic 310 has encrypted the address information and secure processor 105 has generated the address authentication tag, secure processor 105 increments the value of the first address timestamp by one 426 and stores the resultant value in first address timestamp register 320. After encryption logic 310 encrypts the four memory chunks and secure processor 105 has generated the data authentication tag, secure processor 105 increments the value of the first data timestamp by one 427 and stores the resultant value in first data timestamp register 321. Secure processor 105, using transceiver 305, then transmits a write request packet 430 to enhanced memory unit 115. The write request packet includes the encrypted address information, the four encrypted memory chunks, the address authentication tag, and the data authentication tag.”), 
(Naray, para. [0052] “Secure processor 105 then generates an authentication tag for the encrypted address information using Galois field multipliers 312. FIG. 6 discloses an algorithm for generating address authentication tags. After the address information has been encrypted, secure processor 105 performs a first GFM operation 610 on the value of the authentication vector stored in authentication vector register 328. Secure processor 105 then performs a first XOR operation 615 on the encrypted address information and the result of the first GFM operation 610. Next, secure processor 105 performs a second GFM operation 620 on the result of the first XOR operation 615. Secure processor 105 then performs a second XOR operation 625 on the result of the second GFM operation 620 and a concatenated lengths value. The concatenated lengths value is generated by concatenating a 64-bit representation of the number of bits in the encrypted address information, e.g. 128, with a 64-bit representation of the number of bits in the authentication vector, e.g. 128. Next, secure processor 105 performs a third GFM operation 630 on the result of the second XOR operation 625. Last, secure processor 105 performs a third XOR operation 635 on the result of the third GFM operation 630 and the address OTP. The result of the third XOR operation 635 is the address authentication tag.”), then
decrypt, using said first value, the encrypted return address saved in the call stack (Naray, para. [0067] “Once secure processor 105 authenticates the received address information, decryption logic 311 decrypts the address information using an address OTP based on the value of first address timestamp register 320 and K.sub.a stored in address key register 325. Decryption logic 311 decrypts the address by performing an XOR operation on the encrypted address and a pre-computed address OTP.” And para. [0068] “After the address information is decrypted, secure processor 105 increments the value of the first address timestamp by one and stores the resultant value in first address timestamp register 320.”)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Naray’s trusted computing system into Lea’s in-memory operations, with a motivation to protect confidentiality of addresses and memory accesses (Naray, para. [0008]-[0009]). 
As per claim 11, the combination of Lea and Naray teach a compiler able to automatically convert a source code of a function into a binary code of said function, wherein the compiler is able to automatically convert the source code into a binary code according to Claim 8 (Lea, [0053] “Enabling an I/O line can include enabling, e.g., turning on, a transistor having a gate coupled to a decode signal, e.g., a column decode signal, and a source/drain coupled to the I/O line. However, embodiments are not limited to not enabling an I/O line. For example, in a number of embodiments, the sensing circuitry, e.g., 150, can be used to perform logical operations without enabling column decode lines of the array; however, the local I/O line(s) may be enabled in order to transfer a result to a suitable location other than back to the array 130, e.g., to an external register.” And para. [0058] “The control logic 131 may, in some embodiments, decode microcode instructions into function calls, which may be microcode function calls associated with bit vector operations, implemented by the sequencer 132.” And para. [0059] “the sequencer 132 may include a very large instruction word (VLIW) type controller configured to operate on compute commands and the control logic 131 may be configured to issue the compute commands, e.g., via the sideband channel 157, to the sequencer 132 in response to a signal from a processing resource of the host 110. The control logic 131 may, in some embodiments, be configured to generate a VLIW as the command instruction set. The VLIW may be, or may include, microcode instructions. The sequencer 132 may be, or may include, the VLIW type controller configured to decode the VLIW into a plurality of separate microcode instructions associated with bit vector operations.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170364688 A1 – Trusted I/O protection of data with header information.
US 20150095659 A1 – Executing polymorphic binary code of a predetermined function.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.